PER CURIAM.
At oral argument the parties stipulated before the court that respondent would not proceed, insofar as petitioner is concerned, under Article II, Section 8 of the Florida Constitution, but would confine its purported authority to that derived from Chapter 112, Florida Statutes. Upon consideration of the petition and response, the briefs filed by the respective parties and oral argument before the court, and without addressing the merits of the controversy between the parties, we conclude that the discretionary *468writ of prohibition should not be granted. Accordingly, the petition for writ of prohibition is denied.
IT IS SO ORDERED.
BOYER, Acting C. J., and SMITH and ERVIN, JJ., concur.